IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40914
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MIGUEL ANGEL ALVAREZ-GALVAN,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-96-CR-335-1
                       - - - - - - - - - -
                          April 21, 1998

Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Miguel Angel Alvarez-Galvan (Alvarez) appeals from his jury

conviction for conspiracy to possess with intent to distribute in

excess of 50 kilograms of marijuana, 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 846.   He argues that the evidence was not

sufficient to sustain the jury’s verdict.   We have reviewed

Galvan’s sufficiency challenge, and the arguments and authorities

convince us that no reversible error was committed.    The evidence

was not insufficient to support his conviction.    See United

States v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.